Per Curiam.
The prosecutor of this writ of certiorari, Alson J. Walker, was convicted of a second offense before the District Court of Orange upon a charge of practicing medicine and surgery without a license. He obtained this writ of certiorari to review that conviction.
The prosecutor’s first point is that the District Court had no jurisdiction to hear the case. We think it had. Jurisdiction was conferred by section 10 of the Medical act as amended by chapter 221 of Pamph. L. 1921, p. 708, and the procedure outlined therein was followed precisely.
The prosecutor’s next point is that the acts committed by the defendant did not constitute a violation of the statute. We think they did. The board produced three witnesses who testified they had at various times visited the defendant’s offices at 233 Main street, Orange; that to the right of the door as they entered was the sign “Dr. Alson J. Walker;” that upstairs in the front part of the building on the door was the sign “Dr. Alson J. Walker” and office hours; that the *180office was divided into a waiting room and a treating room; that the witnesses told the accused of their ailments, and he diagnosed their troubles, and gave to each of them treatments of adjustments, known as chiropractic treatments; that he manipulated the spinal column with his hands.
The proofs made by the plaintiff were not disputed by the defendant. He did not testify in his own behalf. There was no evidence that the accused had any license to practice as a chiropractic. We think that the testimony referred to justified the conviction. State Board of Medical Examiners v. Geidroyc, 91 N. J. L. 61; State Board of Medical Examiners v. Maza, 4 N. J. Mis. R. 73; State Board of Medical Examiners v. Jilson, 4 Id. 77.
The next point is that the defendant was entitled to trial by jury. It is settled in this court to the contrary. State Board of Medical Examiners v. Buettel, 3 N. J. Adv. R. 1860.
The judgment will be affirmed, with costs.